DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng (US 2007/0121289 A1).

Re. claim 8: Peng discloses a system, comprising: 
a subsystem that includes a printed circuit board (10) on which a processor (12) resides; and (see fig. 2; para. 0011-0013)
a first fan (24) that is physically disposed on the subsystem such that a first airflow path (entrance airflow through 24) for cooling the processor traverses through the first fan substantially perpendicular to the printed circuit board at a distance outside of a boundary of the printed circuit board (vertical boundary of the board). (see fig. 4; para. 0011-0014)

Re. claim 9: Peng discloses wherein the boundary comprises an edge (vertical edge boundary of the board) of the printed circuit board. (see fig. 2-4)

Re. claim 10: Peng discloses wherein an axis of the first fan (24) is disposed substantially perpendicular to the printed circuit board (10). (see fig. 2-4)

Re. claim 12: Peng discloses a heat sink (22) that is wider (thicker) than the printed circuit board (10), wherein the first airflow path (entrance airflow through 24) intersects the heat sink. (see fig. 4) 

Allowable Subject Matter
Claims 1-7 and 15-20 are allowed
Claims 11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Re. claims 1 and 15: the limitations of “first fan that is physically disposed on a subsystem…a first airflow path for cooling the processor traverses through the first fan at a distance outside of a boundary of the printed circuit board; and a second fan that is physically disposed on the subsystem…a second airflow path for cooling the processor traverses through the second fan within the boundary of the printed circuit board” in combination with the remaining limitations in the claim cannot be found in the prior art. The prior art teaches congruity of fans rather than incongruity of fans and airflow paths. Normally, the prior art would have symmetrical airflow paths rather than asymmetrical airflow paths as claimed. The closest prior art is Chen but the Chen reference does not provide a first and second fan physically disposed on a subsystem that includes the printed circuit board. 
Re. claim 11: the limitations of “the printed circuit board has a second width that is less than the first width” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill in the art would not have been motivated to change the width of either of the PCB or the system as claimed. 
Re. claim 13: the limitations of “the first width is equal to the sum of the second width and the third width” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill in the art would not have been motivated to change the width of either of the PCB or the system as claimed.
Re. claim 14: the limitations of “the first fan is embedded within the heat sink” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill would not have been motivated to embed the fan within the heat sink as claimed. This would have reduced the surface area of the heat sink and would have reduced heat dissipation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 7, filed 17 March 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 17 March 2022, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Chen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peng as seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 16, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835